Citation Nr: 0423736	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  The propriety of an initial noncompensable rating for 
mitral valve regurgitation.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to an increased rating for shin splints of 
the right leg, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for shin splints of 
the left leg, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


REMAND

The veteran served on active duty from September 1990 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 rating decision by the 
RO that granted service connection and an initial 
noncompensable rating for mitral valve regurgitation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The record contains VA Forms 9 (Substantive Appeal)) dated in 
January 2002 and March 2003 that indicated that the veteran 
wished to be afforded a hearing before a member of the Board.  
Since the veteran's claim has been adjudicated by the RO in 
Baltimore, Maryland, and the Board does not conduct hearings 
in Baltimore, the Board sent the veteran a letter in July 
2004 to clarify this matter.  Later that month, the veteran 
replied that she desired a hearing at the RO before RO 
personnel.  She has not yet been afforded this hearing.

The veteran's mitral valve disability is evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7011 (2003).  That diagnostic 
code provides for evaluations based in part on workload 
expressed in terms of metabolic equivalents (METs).  The 
veteran was afforded a VA examination to evaluate her 
disability in September 2002.  However, the examination does 
not contain a report of the veteran's workload in METs.  

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of the evidence they are 
responsible for obtaining, and of the evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
These notice requirements are not met unless VA can point to 
a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet App 183 (2002).  The veteran has not 
received this notice with regard to her claim for a higher 
evaluation for the mitral valve regurgitation.

In the January 2002, Form 9, received in March 2002, the 
veteran claimed entitlement to service connection for right 
knee pain, migraines, and gastritis, sought to reopen a 
previously denied claim for service connection to a low back 
disability; and claimed entitlement to increased ratings for 
shin splints of the left and right lower extremities.  The RO 
adjudicated these claims in a January 2003 rating decision.  
In March 2003, the veteran submitted additional evidence 
along with a copy of the March 2002 Form 9, and altered its 
date to March 2003.  With respect to all pro se pleadings 
"VA [must] give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations."  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi,  360 F.3d 1306 (2004).  It appears that the March 
2003 Form 9 was intended as a notice of disagreement with the 
decisions announced in the January 2003, rating decision.  
The RO has not issued a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process); see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998).

In view of the above, this case must be REMANDED to the RO 
for the following action:  

1.  The RO or AMC should provide the 
veteran with a VCAA notice letter in 
regard to her claim for a higher original 
rating for mitral valve regurgitation.

2.  The RO or AMC should afford the 
veteran the opportunity for a hearing 
before a hearing officer before RO 
personnel.  

3.  The RO or AMC should afford the 
veteran a cardiology examination to 
evaluate her mitral valve regurgitation.  
The claims folder should be made 
available to the examiner for review.  
The examiner should report the veteran's 
workload in METs, whether there is left 
ventricular dysfunction, and the ejection 
fraction.

4.  The RO should issue the veteran a 
statement of the case with regard to the 
claims for service connection for right 
knee disability, migraines, and 
gastritis, the petition to reopen a 
previously denied claim for service 
connection to a low back disability, and 
entitlement to increased ratings for shin 
splints of the left and right lower 
extremities.  Only if the veteran submits 
a sufficient substantive appeal will 
these issues be further considered.

5.  The RO or AMC should then re-
adjudicate the claim for a compensable 
original rating for mitral valve 
regurgitation, and if the claim is not 
fully allowed, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




